                                                                  90 Park Avenue
                                                                New York, NY 10016
                                                          212-210-9400 | Fax: 212-210-9444



                                                                   May 4, 2021

VIA CM/ECF

The Honorable Steven I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

               Re: Signify North America Corporation et al., v. Satco Products, Inc., Case No.
                   2:19-cv-06125-JMA-SIL

Dear Judge Locke:

       Pursuant to the discussion at the April 27, 2021 Markman hearing, the parties
respectfully provide this joint letter regarding dates for completion of the Markman
hearing.

       Signify is prepared to proceed in-person on the dates the Court provided in May,
but as a courtesy to accommodate Satco’s counsel’s vaccination schedule, Signify is
willing to proceed with the remainder of the Markman hearing in June.

       As the Court’s calendar allows, the parties respectfully request that the Court set
the remainder of the Markman hearing to be held in-person on either June 10 or June 17.
The parties agree that a half-day hearing should be sufficient to complete the Markman.

Respectfully submitted,

/s/ Natalie C. Clayton                                                               /s/ Julie P. Bookbinder
Natalie C. Clayton (4409538)                                                         Scott J. Bornstein
Darlena Subashi (admitted pro hac vice)                                              Joshua L. Raskin
Ravi Shah (admitted pro hac vice)                                                    Julie P. Bookbinder
ALSTON & BIRD LLP                                                                    GREENBERG TRAURIG, LLP
90 Park Avenue                                                                       200 Park Ave
15th Floor                                                                           New York, NY 10166
New York, NY 10016-1387                                                              Telephone: (202) 801-9200
Telephone: (212) 210-9400                                                            bornsteins@gtlaw.com
Facsimile: (212) 210-9444                                                            raskinj@gtlaw.com
Email: Natalie.Clayton@alston.com                                                    bookbinderj@gtlaw.com

Alston & Bird LLP                                                                                                                        www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Page 2


Email: Darlena.Subashi@alston.com
Email: Ravi.Shah@alston.com              Nicholas A. Brown (admitted pro hac
                                         vice)
Adam D. Swain (admitted pro hac vice)    GREENBERG TRAURIG, LLP
Thomas W. Davison (admitted pro hac      4 Embarcadero Ctr, Ste. 3000
vice)                                    San Francisco, CA 94111-5983
Emily M. Grand (admitted pro hac vice)   Telephone: (415) 655-1271
ALSTON & BIRD LLP                        brownn@gtlaw.com
950 F. Street, NW
Washington, D.C. 20004-1404              Robert P. Lynn, Jr.
Telephone: (202) 239-3300                Katharine Santos
Facsimile: (202) 239-3333                LYNN GARTNER DUNNE, LLP
Email: Adam.Swain@alston.com             330 Old Country Road, Suite 103
Email: Tom.Davison@alston.com            Mineola, New York 11501
Email: Emily.Grand@alston.com            Telephone: (516) 742-6200
                                         rplynn@lgdlaw.com
John D. Haynes (admitted pro hac vice)   KSantos@lgdlaw.com
ALSTON & BIRD LLP
One Atlantic Center                      Attorneys for Defendant Satco
1201 West Peachtree Street, Suite 4900   Products, Inc.
Atlanta, GA 30309
Telephone: (404) 881-7000
Facsimile: (404) 881-7777
Email: John.Haynes@alston.com

Counsel for Plaintiffs Signify North
America Corporation and Signify
Holding B.V.
